Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		layers
		filters
		bias

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

neural network, comprising …” This clause does not recite one of the four patentable subject matters. That is, it claims neither an “apparatus”, a “process”, a “computer readable medium” (i.e., a “product of manufacture”), nor a “composition of matter”. Therefore, it is not one of the statutory categories of invention and it fails the “Step 1 inquiry”. Therefore, the answer to the “Step 1 inquiry” is “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a plurality of network layers that includes at least a first network layer and a second network layer, wherein the first network layer includes a first set of filters, and the second network layer includes a second set of filters,

wherein a bias associated with a filter included in the second set of filters compensates for a bias associated with a filter included in the first set of filters that was removed from the first network layer.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional element”: A neural network.

	The “neural network” in Claim 1 is recited only in the preamble and is not recited in the claim proper. Therefore, that particular element has no patentable weight and, therefore, the answer to the inquiry is “NO”. No additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?



	The “neural network” in Claim 1 is recited only in the preamble and is not recited in the claim proper. Therefore, that particular element has no patentable weight and, therefore, the answer to the inquiry is “NO”. No additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 2
	Claim 2 recites:

2. The neural network of claim 1, wherein the first network layer has a first initial number of operations, and a first regularization parameter associated with the first network layer is based on the first initial number of operations, and wherein the second network layer has a second initial number of operations, and a second regularization parameter associated with the second network layer is based on the second initial number of operations.

	Applicant’s Claim 2 merely teaches two initial numbers of operations and two sets of regularization parameters. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The neural network of claim 1, wherein a first regularization parameter associated with the first network layer is based on a first inference time associated with the first network layer, and wherein a second regularization parameter associated with the second network layer is based on a second inference time associated with the second network layer.


	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The neural network of claim 1, wherein the first network layer is associated with a regularization parameter that is dynamically adjusted during one or more training operations based on a complexity reduction target.

	Applicant’s Claim 4 merely teaches the adjustment of a regularization paramerter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The neural network of claim 1, wherein a first kernel included in the filter included in the second set of filters was removed from the second network layer in response to removing the filter included in the first set of filters.

	Applicant’s Claim 5 merely teaches the “removal” of a kernel. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The neural network of claim 1, wherein the filter included in the first set of filters was removed from the first network layer based on performing one or more comparison operations between one of an L1 norm and an L2 norm of the filter included in the first set of filters and a pruning threshold.


	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The neural network of claim 1, wherein the bias associated with the filter included in the second set of filters is computed based on propagating the bias associated with the filter included in the first set of filters through an activation function associated with the first network layer to generate an intermediate result and convolving the intermediate result based on a plurality of weights associated with the second set of filters.

	Applicant’s Claim 7 merely teaches the computation of a “bias”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The neural network of claim 1, wherein the filter included in the first set of filters was removed from the neural network based on at least one of a hardware architecture and a software architecture associated with a deployment of the neural network.

	Applicant’s Claim 8 merely teaches the removal of a filter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The neural network of claim 1, wherein the first network layer comprises a convolutional layer.

	Applicant’s Claim 9 merely teaches a “convolutional layer”. Firstly, the layer is not used to calculate or process anything. Secondly, the process of convolution is a purely mathematical process. It does not integrate the 
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “10. A computer-implemented method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

removing a filter from a first layer of a convolutional neural network (CNN) based on a weight metric associated with the filter falling below a pruning threshold, wherein the first layer is connected to a second layer of the CNN; and

adjusting at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”: A convolutional neural network (CNN). Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:


Applicant’s claims contain the following “additional element”: A convolutional neural network (CNN). Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that amounts to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10, wherein the CNN is trained using a plurality of regularization parameters, and wherein each of the plurality of regularization parameters corresponds to a different layer in the CNN and is determined based on a computational complexity of the corresponding layer.

	Applicant’s Claim 11 merely teaches the training of a CNN and the determination of regularization parameters. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 10, wherein the CNN is trained using at least one regularization parameter that is dynamically adjusted based on a complexity reduction target.

	Applicant’s Claim 12 merely teaches the training of a CNN and the adjustment of a regularization parameter. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that 
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

propagating the first bias through an activation function to generate an intermediate result; and

convolving the intermediate result based on a plurality of weights associated with the second layer.

	Applicant’s Claim 13 merely teaches the propagation of a bias and the convolving of an unspecified result. Convolution is a purely mathematical process. The claimed convolution produces an unspecified result. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, 
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

adding the filter to a first list of filters based on a weight metric associated with the filter falling below a pruning threshold;

modifying the first list of filters based on at least one of a hardware architecture and a software architecture associated with a deployment of the CNN to generate a second list of filters that includes the filter; and

removing each filter included in the second list of filters from the CNN.

	Applicant’s Claim 14 merely teaches the addition of a filter, the modification of filters, and the removal of filters. The claimed filters are purely mathematical constructs with unspecified results. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate 
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 10, wherein the weight metric comprises an L1 norm or an L2 norm of a plurality of weights.

	Applicant’s Claim 15 merely teaches an L1 norm and an L2 norm. Note that the claimed norms are merely mathematical constructs. They do not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

removing a kernel from the second layer of the CNN in response to removing the filter from the first layer of the CNN.

	Applicant’s Claim 16 merely teaches the removal of a kernel from a CNN. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

one or more memories storing instructions; and

one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to:

remove a filter from a first layer of a convolutional neural network (CNN) based on a weight metric associated with the filter falling below a pruning threshold, wherein the first layer is connected to a second layer of the CNN; and

adjust at least one bias associated with the second layer of the CNN based on a first bias associated with the filter.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that 

Applicant’s claims contain the following “additional elements”:
	(1) A convolutional neural network (CNN).
	(2) A processor
	(3) A memory

	Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application.

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0015]  In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote. In some embodiments, a storage (not shown) may supplement or replace the memory 116. The storage may include any number and type of external memories that are accessible to the processor(s) 112. For example, and without limitation, the storage may include a Secure Digital Card, an external Flash memory, a portable 

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A convolutional neural network (CNN).
	(2) A processor
	(3) A memory

	Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that amounts to significantly more than  M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0118] Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine. The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0015]  In one embodiment, he memory 116 stores content, such as software applications and data, for use by the processor(s) 112 of the compute instance 110. The memory 116 may be one or more of a readily available memory, such as random access memory (RAM), read only memory (ROM), floppy disk, hard disk, or any other form of digital storage, local or remote. In some embodiments, a storage (not shown) may supplement or replace the memory 116. The storage may include any number and type of external memories that are accessible to the processor(s) 112. For example, and without limitation, the storage may include a Secure Digital Card, an external Flash memory, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The system of claim 17, wherein the CNN is trained using a plurality of regularization parameters, and wherein each of the plurality of regularization parameters corresponds to a different layer in the CNN and is determined based on a computational complexity of the corresponding layer.

	Applicant’s Claim 18 merely teaches the training of a CNN and the determination of regularization parameters. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The system of claim 17, wherein the CNN is trained using at least one regularization parameter that is dynamically adjusted during the training based on a complexity reduction target.

	Applicant’s Claim 19 merely teaches the training of a CNN and the adjustment of a regularization parameter. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20


adding the filter to a first list of filters based on a weight metric associated with the filter falling below a pruning threshold;

modifying the first list of filters based on at least one of a hardware architecture and a software architecture associated with a deployment of the CNN to generate a second list of filters that includes the filter; and

removing each filter included in the second list of filters from the CNN.

	Applicant’s Claim 20 merely teaches the addition of a filter, the modification of filters, and the removal of filters. The claimed filters are purely mathematical constructs with unspecified results. Note that the claimed CNN is not used in the claim to compute anything at all, much less a result that integrates it into a practical application. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.



Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Azarian Yazdi, et al. (Patent Application Number: 17/168,101; Pub Number: 2021/0158166 A1; Dated: 27 MAY 2021; Class: 706; Subclass: 025; CPC: G06N 3/082)

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 NOV 2021